Citation Nr: 0702029	
Decision Date: 01/24/07    Archive Date: 01/31/07

DOCKET NO.  05-22 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for low back 
strain.

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The veteran had active service from August 1970 to August 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

In December 2006, a videoconference hearing was held before 
the undersigned, who is the Acting Veterans Law Judge making 
this decision and who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7107(b), (c) (West 2002).  A transcript of that hearing has 
been associated with the record on appeal. 


FINDINGS OF FACT

1.  In a decision dated in February 2001, the RO confirmed a 
previous (June 1985) Board decision that denied service 
connection for low back disability, which had been based on 
the finding that there was no relationship between the 
veteran's diagnosed back disability and his active military 
service (surgery for a pilondial cyst); the appellant did not 
appeal the February 2001 decision within one year of being 
notified.

2.  The evidence received since the February 2001 rating 
decision is either cumulative or redundant of the evidence of 
record, and by itself or when considered with the evidence 
previously of record, does not relate to an unestablished 
fact necessary to substantiate the claim of entitlement to 
service connection for low back strain.


CONCLUSIONS OF LAW

1.  The February 2001 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2001).

2.  New and material evidence has not been received to reopen 
a claim of entitlement to service connection for low back 
strain.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2006).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  The 
duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004), the Court specifically 
held that the VCAA requires VA to provide notice that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence  in his possession that pertains to the claim.  
Id. at 120-21.  The Court has indicated that notice under the 
VCAA must be given prior to an initial unfavorable decision 
by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2006).  

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claims on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
 § 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

The Court has ruled that the VCAA requires additional notice 
when a claimant seeks to reopen a previously denied claim.  
In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that VA must examine the basis for a denial of a previously 
disallowed claim and provide the veteran with notice of the 
evidence of service connection found lacking in the previous 
denial.  Kent at 10.   

In this case, a November 2003 letter notified the veteran 
that the previous denial of service connection was final and 
explained that new and material evidence would be required to 
reopen the claim.  This letter advised the veteran of the 
evidence required to substantiate a claim for service 
connection.  The November 2003 letter also advised the 
veteran that "new" evidence is that which is submitted to 
VA for the first time and that "material" evidence is 
evidence that relates to an unestablished fact necessary to 
substantiate a claim.  While the November 2003 letter did not 
specifically provide notice of the elements of service 
connection found lacking in the previous denial, there was no 
prejudice to the veteran.  The February 2001 rating decision 
specifically informed the veteran that his service connection 
claim was denied because there was no evidence that his low 
back disability was incurred during service and that 
treatment for a low back condition was first shown several 
years after service.  This letter also advised the veteran of 
VA's duty to assist with the development of his claim, 
explained what evidence VA would be responsible for obtaining 
and what evidence VA would assist him in obtaining, and 
advised the veteran to submit any relevant evidence in his 
possession. 

Regarding the duty to assist, the RO has obtained the 
relevant records identified by the veteran.  The veteran has 
also been afforded a video hearing before the Board.  The 
veteran has not identified any relevant outstanding evidence.  

As noted above, the duty to assist also includes providing a 
medical examination or obtaining a medical opinion when 
necessary to make a decision on a claim.  During the 
veteran's videoconference hearing, his representative 
requested that a medical opinion be obtained.  However, the 
Board finds that it is not necessary to obtain a medical 
opinion in this case.  The VCAA provides that, "nothing in 
[38 U.S.C.A. 
§ 5103A] shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
[38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f) (West 2002).  
Because there is no basis to reopen this claim, the Board 
finds that there is no obligation to obtain a VA medical 
opinion.  38 C.F.R. § 3.159(c)(4)(iii) (2006).  

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  The RO has satisfied its 
duties to inform and assist the veteran, and further 
development of this claim is therefore not required.    



II.  Analysis of Claim

The veteran seeks to reopen a claim of entitlement to service 
connection for low back strain.  The RO previously denied a 
reopening of the veteran's claim of entitlement to service 
connection for low back strain in a rating decision dated 
February 2001.  By way of history, the record shows that 
service connection for low back disability was denied by the 
Board in a June 1985 decision.  The Board determined at that 
time that there was no evidence linking the veteran's low 
back disability (diagnosed as arthritis of the lumbar spine) 
to surgeries for a perirectal abscess and pilondial cyst, 
which were performed in service.  The veteran did not appeal 
the February 2001 rating decision.  The February 2001 
decision is therefore final. 38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001).  

The veteran sought to reopen his claim of entitlement to 
service connection for low back strain by submitting a 
written statement in October 2003.  A claim that is subject 
to a prior final denial may be reopened if new and material 
evidence is received with respect to that claim.  Once a 
claim is reopened, the adjudicator must review it on a de 
novo basis with consideration given to all of the evidence of 
record.  38 U.S.C.A. § 5108 (West 2002); Evans v. Brown, 9 
Vet. App. 273 (1996).

For claims filed on or after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with the previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative, nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 U.S.C.A. 5108; 
38 C.F.R. 3.156(a) (2006).

The evidence of record at the time of the February 2001 
rating decision included service medical records and post-
service VA medical records.  The evidence that is considered 
to determine whether new and material evidence has been 
received is the evidence associated with the claims file 
since the last final disallowance of the appellant's claim on 
any basis.  Evans, 9 Vet. App. at 273.  This evidence is 
presumed credible for the purposes of reopening an 
appellant's claim, unless it is inherently false or untrue 
or, if it is in the nature of a statement or other assertion, 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995) 

The evidence that has been associated with the claims file 
since the February 2001 rating decision includes VA 
outpatient medical records, dated from 2001 to 2005, private 
medical records dated in 2004, statements from the veteran 
and a transcript of a Board video hearing held in December 
2006.  

The VA and private medical records that have been submitted 
since the February 2001 rating decision reflect that the 
veteran has been seen on numerous occasions for complaints of 
low back pain.  These records also show that the veteran has 
a current diagnosis of  lumbar degenerative disc disease.  
The Board finds that this evidence is new, as it was not 
previously submitted to agency decision makers and is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial.  However, the Board 
finds that this evidence is not material, as it does not, by 
itself or when considered with previous evidence of record, 
relate to an unestablished fact necessary to substantiate the 
claim for service connection for low back strain.  While 
these records contain evidence of ongoing treatment for low 
back pain, these records do not in any way establish that low 
back strain was incurred during service or provide any 
medical opinions relating the veteran's low back strain to 
service.  The absence of evidence of service incurrence of 
low back strain formed the basis for the last final prior 
denial.  

The testimony presented by the veteran during his December 
2006 videoconference hearing is essentially duplicative of 
contentions presented in prior adjudications of this claim.  
During the December 2006 hearing, the veteran testified that 
he believes that his low back strain is related to surgeries 
performed during service for treatment of a pilonidal cyst.  
This contention is not new and was considered by the RO (as 
well as the Board) in the prior adjudications of the 
veteran's service connection claim.  Furthermore, the veteran 
is not competent to provide an opinion on a matter that 
requires medical knowledge.  The Court has held that 
unsupported lay statements, even if new, cannot serve to 
reopen a previously disallowed claim.  Hickson v. West, 11 
Vet. App. 374 (1998); Moray v. Brown, 5 Vet. App. 211, 214 
(1993). 

The Board concludes that the evidence submitted since the 
prior final rating decision is either cumulative or is not 
material to the veteran's claim for service connection.  The 
claim was previously denied due to a lack of evidence that a 
low back strain was incurred during service.  The veteran has 
not submitted any competent medical evidence demonstrating 
that his low back disability was incurred during military 
service or is otherwise related to service.  Therefore, the 
claim of entitlement to service connection for low back 
strain may not be reopened.

ORDER

New and material evidence has not been received to reopen a 
claim of entitlement to service connection for low back 
strain, and the claim is not reopened.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


